Citation Nr: 1314761	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  09-08 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from June 1961 to June 1981.  

This mater comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD.  A 30 percent rating was awarded, effective September 2005.  

In January 2012, the Board remanded the instant claim for further development.  

By rating decision of January 2013, the Veteran's 30 percent rating was increased to 70 percent, effective September 2005.  The United States Court of Appeals for Veterans Claims (Court) indicated that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  Therefore, the claim is still in appellate status.  


FINDING OF FACT

The Veteran's PTSD (now characterized as anxiety disorder) is productive of no more that occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, and mood with inability to establish and maintain effective relationships; total occupational and social impairment, due to such symptoms as gross impairment of thought processes or communication; delusions and hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives; own occupation or name is not shown.   



CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for PTSD (now characterized as anxiety disorder), have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Codes, 9400, 9411 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Board notes that where service connection has been granted and an initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112  (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

VA also has a duty to assist a veteran in the development of the claim. This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159  (2012). The RO associated the Veteran's service treatment records, private treatment records, and VA treatment records with the claims file.  No outstanding evidence has been identified.  

The Veteran was also afforded VA examinations in connection with the claim. The Veteran underwent VA examinations in July 2006, August 2008, December 2008, and again in January 2013 in connection with the instant claim.  The VA examination reports were thorough and adequate upon which to base a decision.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to decide the claim.  

The Veteran was offered the opportunity to provide hearing testimony before a Veterans Law Judge (VLJ) in connection with this claim.  He declined.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


PTSD

The Veteran asserts that his PTSD is more severe than currently rated.  He indicates that his PTSD causes chronic sleep disturbance, which affects his daily living.  He also believes that his PTSD adversely affects his memory and causes him anger management issues.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41 (2011).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  

Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When the appeal arises from an initial rating, as in this case, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that in determining the present level of disability for any increased evaluation claim, the Board must consider whether the rating should be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The RO granted service connection for PTSD in an August 2006 rating decision.  A 30 percent rating was assigned, effective September 13, 2005,  pursuant to DC 9411.  By rating decision of January 2009, the 30 percent rating for PTSD was increased to 70 percent, effective September 13, 2005.  A 70 percent rating has been effective since that date.  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, for PTSD.  Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130.  

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships is to be rated 70 percent disabling.  38 C.F.R. § 4.130.  

After scrutinizing the evidence - which includes VA outpatient treatment records, Virtual VA records, VA Center reports, private medical records and statements, and VA examination reports dated in July 2006, August 2008, December 2008, and January 2013- the Board finds that the totality of the evidence fails to support the assignment of a rating greater than 70 percent at any time during the appellate period for the Veteran's PTSD (now characterized as anxiety disorder).   

In March 2005, a medical statement was received from R.A., MD.  Dr. R.A. indicated that the Veteran had an established diagnosis of PTSD with multiple symptoms of major depressive disorder.  Treatment options were discussed with the Veteran and it was noted he had limited insight into his past responses, but his family told him that he had a positive response to his treatment with Prozac.  He was strikingly labile when referring to military experiences and seemed frustrated that he was so quickly brought to tears by recalling these experiences.  Dr. R.A. indicated that he would see if treatment with antidepressants would stabilize him, but if not, he would encourage him to stay in regular outpatient psychotherapy.  

In April 2005, the Veteran was seen in the Vet Center for an initial assessment and treatment plan.  The assessment determined that the Veteran was becoming more angry over small unimportant things, he reported having low energy, he complained of loneliness, and the inability to maintain a job more than a few years. He also complained of a high startle response.  The diagnosis was PTSD, as a direct result of  the Vietnam War.  His global assessment of functioning (GAF) was 35.  It was noted that the Veteran had a substantial amount of sessions with the Vet Center.  

In May 2005, a medical statement from Dr. R.A. indicated, in pertinent part, the Veteran was told by his wife that he seemed better since he resumed taking Prozac.  He related that he wanted to see a counselor for his PTSD, and he was referred to two social workers in Dr. R.A.'s practice.  

In July 2005, the Veteran was referred to O.R., MD by the Springfield Vet Center.  The Veteran gave Dr. O.R. a history of his previous therapy, which exceeded more than 16 months.  He related that he was hypervigilant and had a high startle response.  He related he had nightmares, panic attacks, was impulsive and preoccupied, and paranoid.  Mental status examination revealed the Veteran to be friendly, pleasant, and cooperative.  No speech deficits or psychomotor disturbances were noted.  His thinking was logical, coherent, and goal-directed.  There was no active evidence of hallucinations, delusions, suicidal or homicidal ideas.  His ideas and concentration were fair.  Retention and recall were not impaired.  No other memory deficits were noted.  His judgment and insight were impaired.  The diagnosis was chronic PTSD, manifested by nightmares, hypervigilance, paranoia, sleeping difficulties, crying, and phobic avoidance which definitely decreased his functioning ability and social and personal life.  His GAF was 39.  Dr. O.R. stated that the Veteran needed ongoing psychiatric and psychological treatment.  He also stated that he thought the Veteran was totally and permanently disabled.  

The Veteran underwent a VA examination in July 2006.  He reported that he was a "workaholic" but frequently came into conflict with others at work.  He also reported that in the past, he had racing thoughts and episodes of shopping sprees.  He stated that when he was in the ministry, he would get bored and quit, or irritated and disappointed, and get fired.  He enjoyed a good relationship with his wife of 40 years and with his two adult children and five grandchildren.

Mental status examination revealed the Veteran was alert, well-oriented, with overall intellectual and memory functioning in the average range.  General appearance and eye contact were appropriate.  Speech was normal in volume, but somewhat accelerated.  There was no impairment of thought process or communication, and the content of his speech was logical, goal-directed, relevant, and coherent.  Judgment, insight, reasoning, and impulse control seemed intact.  He was not dangerous to himself or others.  The diagnosis was PTSD.  His GAF was 60.  

In October 2006, the Veteran's psychiatrist gave a report to the Veterans Service Officer, indicating, in pertinent part, that using the General Rating Formula for Mental Disorders, he believed the Veteran's condition was best described as 70 percent disabling.  He also stated that at the time of the determination, the Veteran's GAF was 39.  He also indicated that he believed the Veteran was unemployable.  

In November 2006, a semiannual assessment and treatment plan was rendered by the VA Vet Center.  It was indicated that the Veteran had frequent violent nightmares.  He stated that his wife indicated that he had these nightmares 2 or 3 times per week.  The Veteran did not remember the nightmares.  He also reported new conflicts with his co-workers.  He indicated a short temper and he was said to correct his co-workers in an aggressive manner.  He continued to avoid socialization with people.  He related that the only person he trusted was his wife.  His relationship with his family of origin continued to be placed on the "back burner."  He reported a conflict indicating he would like to have friends, but he also stated he would prefer to be alone.  He continued to have symptoms of panic attacks and depression and also a high startle response.  His diagnosis was chronic PTSD.  His GAF in April 2006 was 42.  His GAF at the time of the assessment was 39.  

In August 2008, Dr. O.R. submitted a statement to VA indicating that the Veteran had been under his medical care since July 2005.  He stated that he treated the Veteran on a monthly basis and he was treated with several medications for his PTSD.  

In August 2008, the Veteran underwent a VA examination.  It was noted at the outset that the Veteran was seen by his private psychiatrist Dr. O.R. and also seen at the Springfield Vet Center.  It was also noted that the Veteran had been employed by a state crime lab for 5 years in duration.  He belonged to the Vietnam Veterans of America, but did not attend meetings.  He and his wife also belonged to a Baptist church in Edinburg, Illinois.  The Veteran indicated that his PTSD was much better than it used to be and he attributed this to his taking medication.  He still had a marked startle response and trouble at work with his supervisors.  He reported he had a gun at every door of his house.  He attended meetings twice a month at the Springfield Vet Center.  He stated that he was a loner, he did not join things.  He also reported that he did not sleep well.  

Mental status evaluation revealed the Veteran's personal appearance was very casual.  There did not appear to be any problems with his posture, gait, or motor activity.  Facial description was non descript.  Eye contact was within reason.  His speech was clear and understandable.  He was able to express himself in a reasonable fashion.  He tended to minimize things with regard to his PTSD and his psychiatric treatment.  He also displayed nervous laughter.  He did not appear to have a major thought disorder.  His mood and affect were within reason.  He seemed to be able to concentrate although he did say he made a lot of mistakes at work and had a lot of trouble with his supervisors.  He related problems with short-term memory and uses a lot of post-it notes to remind himself of things.  His general fund of knowledge was described as above average.  Judgment seemed questionable.  His attitude toward the examiner was appropriate.  He related some impairment of thought and communication, indicating that sometimes he was unable to get his words out.  He had no delusions or hallucinations.  He had no problems with his hygiene and exhibited no obsessive or ritualistic traits.  He expressed not having any panic attacks.  He related that his physician stated that he had anxiety and depression, but he did not think so.  He did state that he had negative thoughts.  Since taking his medication and attending his group therapy, he stated he had no impulse control problems.  He related sleep impairment 2 to 3 times per week.  The diagnosis was PTSD.  His GAF was 60.  

In October 2008, an update assessment summary and treatment plan was rendered by the VA Vet Center.  At this time, the Veteran was reporting a tendency to speak loud when anxious and reported that there had been an improvement in his tendency to lose his temper at work.  He stated that his verbal confrontations were logical and appropriate, but intimidating to others, especially at work.  His treatment course involved working on his anxiety and anger during the Vietnam Combat Group bi-monthly.  It was noted that he had been attending group meetings consistently and his situation at work had been improving and he expressed that he was more comfortable in his work environment.  His treatment goals included attempting to decrease his anxiety level through medication therapy and continued outpatient group and individual therapy; the Veteran was to attend one social event per month with family members or other veterans; and the Veteran was to share his difficulties at work with his fellow group members.  

VA outpatient treatment records from April 2006 to November 2008 were associated with the claims folder.  These records show the Veteran continued psychiatric treatment with his private psychiatrist on a regular basis and he was treated psychologically and psychiatrically.  He continued his medication for his PTSD and his GAF score over this period was reflected from 60 to 70.  

The Veteran underwent a VA examination in December 2008.  An opinion was requested as to whether the Veteran was able to obtain and hold gainful employment due to his PTSD.  The examination report indicated that the Veteran had served in the military for 20 years duration.  After service, he was a pastor at several churches and could never thrive in this occupation.  After several years, he gave up the ministry.  He has been a crime lab technician with a state crime lab for 5 years.  He described himself as a workaholic who always did a good job, but frequently was in conflict with people.  His temper and flare-ups earned him the name "Terrible Tommy."  No indication of vocational disciplinary action or poor performance appraisals were indicated.  The examiner opined that despite the Veteran's feelings that he was struggling with some aspects of his job and his perceived conflicts with his supervisor, he had been employed in the same job for 5 years and according to the examiner, was considered gainfully employed.  

In March 2009, the Veteran was seen by Dr. O.R. for a psychiatric evaluation.  He related he had nightmares, panic attacks, was impulsive, preoccupied, and paranoid.  Mental status examination revealed the Veteran to be friendly, pleasant, and cooperative.  No speech deficits or psychomotor disturbances were noted.  His thinking was logical, coherent, and goal-directed.  There was no active evidence of hallucinations, delusions, suicidal or homicidal ideas.  His ideas and concentration were fair.  Retention and recall were not impaired.  No other memory deficits were noted.  His judgment and insight were impaired.  The diagnosis was chronic PTSD, manifested by nightmares, hypervigilance, paranoia, sleeping difficulties, crying, and phobic avoidance which definitely decreased his functioning ability and social and personal life.  His GAF was 39.  Dr. O.R. had treatment records through March 2009, associated with the psychiatric evaluation.  

In July 2009, the Veteran submitted a statement on behalf of his claim.  He indicated that because of his PTSD, he continued to have outbursts at work.  He related that he had tried his best to maintain control in the workplace.  He stated that he knew he was not 100 percent disabled because of he was able to maintain employment, but he felt that his PTSD was at least 50 percent to 70 percent in severity.  

Pursuant to the Board's January 2012 remand, the Veteran underwent a VA examination in January 2013.  It was noted that the Veteran had been married to his same spouse for 47 years.  He spent most of his time working around his home, or his church.  He denied having any close friends, and most of his social contacts were related to the church.  He denied any change in relations with family since his last examination.  It was noted that he retired from his job as a crime lab technician for the state of Illinois in December 2011.  He stated that he was written up many times and almost fired on one occasion.  He stated that he was moved to different labs on two occasions during his career.  He related that he eventually decided to retire early.  He reported that he visits the Springfield Vet Center every two months and "all we do is sit around and talk."  The examiner's review of the claims file also included a 2009 evaluation from a non-VAMC psychiatrist, Dr. O.R., who diagnosed the Veteran with PTSD and indicated that the Veteran's disability was total and permanent with a GAF of 39.  The examiner stated that a GAF of 39 showed significant impairment which did not coincide with the Veteran's presentation at the time of the examination.  The Veteran stated that his ability to manage his anger and sleep had improved.  He also indicated that he preferred isolation and mostly kept to himself outside of attending church.  He stated that he was involved in "Biblical counseling" at his church and considered his counselees his acquaintances.  He denied any close friends which he found puzzling.  He endorsed that he was frequently saddened and tearful when he thought about his lack of friends.  On multiple occasions, unprompted, he informed the examiner that his nickname in service was "Terrible Tommy", referring to his temper.  He displayed inappropriate affect throughout the examination (i.e., laughter when describing hitting his wife during a nightmare many years ago).  He continued to have exaggerated startle response.  He exhibited depressed mood, anxiety (sub threshold PTSD) and impaired impulse control.  The examiner found that the Veteran had occupational and social impairment due to mild or transient symptoms or symptoms controlled by medication.  His diagnosis was anxiety disorder, NOS.  His GAF was 55.  The examiner indicated that the Veteran did not currently meet the criteria of PTSD.  The Veteran's current diagnosis was most likely a progression/improvement in the previous diagnosis of PTSD, and thus, was still considered to be related to military service.  

On this record, the Board for the entire period of this increased rating claim, considers the evidence for the Veteran's PTSD to have been productive of no more than occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, and mood with inability to establish and maintain effective relationships, that more nearly approximates a 70 percent rating. 38 C.F.R. § 4.130. 

The Veteran's PTSD has not for any period of the initial increased rating claim more nearly approximated total occupational and social impairment.  While not dispositive, symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, as consistent with a 100 percent evaluation, have not been demonstrated.   

At no time during this appellate period has the Veteran had homicidal or suicidal ideation, gross impairment of thought processes, or persistent delusions or hallucinations,  He has not exhibited any evidence of being unable to perform activities of daily living.  He has had symptoms of anxiety, depression, and temper control.  He had poor social interaction, only relating to his wife and members of his immediate family.  He did interact somewhat with his church members; however, when in a social setting, he persisted in isolating himself, even from his church members.  For the most part, he was alert, oriented to person, place, and time, and was neatly dressed and groomed.  Although he claimed to have short-term memory problems, this only related to the necessity to use post-it notes to jog his memory.  At no time was there any indication that his memory was affected to the degree that he had a loss of memory of the names of his close relations, of his own occupation, or his own name.  The Board does not consider the disability picture presented to warrant a rating of 100 percent for any period of time.  

The Board recognizes that the failure to meet the enumerated criteria of 38 C.F.R. § 4.130 does not preclude the Veteran from receiving a higher disability rating.  However, as discussed, the totality of the evidence does not rise to the level of a 100 percent rating at any time during the appellate period.  

In reaching this decision, the Board also notes that, under 38 C.F.R. § 4.130 , the nomenclature employed in this portion of the rating schedule is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the American Psychiatric Association (DSM-IV).  As indicated in Carpenter v. Brown, 8 Vet. App . 240, 242 (1995), the GAF is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness and a 61-70 score indicates some mild symptoms (e.g . depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A 51-60 score indicates moderate symptoms (e.g., flattened affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational or school functioning (e.g., having few friends or having conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is illogical at times, obscure or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See 38 C.F.R. § 4.130.  

The Veteran's GAF score has been depicted at a range between 39 and a high of 70 on only one occasion, which reflects mild symptoms.  However, that 70 GAF score does not correlate with the description of his symptomatology at that time.  Moreover, according to the January 2013 VA examiner, the GAF of 39, which shows some impairment in reality testing or communication and an inability to work, was not reflected in the symptomatology shown at the time of that GAF score.  His symptomatology, at most times during the appellate period, has been reflective of near continuous depression, impaired impulse control, difficulty in adapting to stressful circumstances such as in a worklike setting, and an inability to maintain effective relationships.  He has been medicated throughout this period with Prozac and other medications, which has helped with his depression and his uncontrolled anger.  He still has had, difficulty with dealing with stress in worklike settings, which was exhibited in his inability to get along with his coworkers and supervisors.  While working, he was switched to different labs on at least two occasions, and in December 2011, he decided to retire.  Further, he had an inability to maintain effective relationships as he was known to have no friends and only relationships with his family and his church group.  This inability to establish friendships was puzzling to him and made him tearful when discussing this difficulty.  Put another way, the Board again finds that the totality of the evidence shows no more than serious impairment.  

The Board has considered the Veteran's statements that his PTSD is worse.  He asserted, in essence, that he warranted an increased rating for his PTSD disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469  (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Veteran has not been shown to possess the competence to identify a specific level of disability of this disorder according to the appropriate diagnostic code.  Such competent evidence-concerning the nature and extent of the Veteran's PTSD (now characterized as anxiety disorder) has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the Veteran's PTSD (anxiety disorder) disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and an increased initial rating is not warranted.  

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture is not contemplated adequately by the applicable schedular rating criteria discussed above.  Although the applicable criteria provide for a higher rating, the Board fully explained why the higher rating, was not warranted.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's PTSD includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111 ; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  During the appellate period, by rating decision of January 2009, the Veteran was denied a total rating based upon individual unemployability based on service-connected disabilities (TDIU).  He did not appeal the denial and the denial became final.  As late as July 2009, the Veteran submitted a statement indicating that he did not think he was 100 percent disabled as he was working.  However, his rating was increased from 30 percent to 70 percent, effective September 2005.  He also retired in December 2011.  During his January 2013 VA examination, he related that he had retired in December 2011.  Although he indicated that he had been "written up" many times during his career, twice moved to other labs, and eventually decided to retire early, he did not state that he now believed that he could not be gainfully employed as a result of his service-connected PTSD.  Further, the record has not shown that he is unemployable due to his service-connected PTSD, and noncompensable service-connected hearing loss and hemorrhoids.  It is important to note that although the Veteran indicates that he retired early, he was 69 years old and he did not indicate that he was retiring as a result of his PTSD.  Therefore, the issue of a TDIU is not before the Board at this time.


ORDER

Entitlement to an initial increased rating in excess of 70 percent for PTSD (characterized as anxiety disorder) is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


